FILED
                             NOT FOR PUBLICATION                            MAR 04 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



QUINCY WINSTON ADAMS,                             No. 09-55268

               Plaintiff - Appellant,             D.C. No. 2:07-cv-02215-AHS-SS

  v.
                                                  MEMORANDUM *
SHELDON BROOKS, DDS; et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                         for the Central District of California
                    Alicemarie H. Stotler, District Judge, Presiding

                            Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

       Quincy Winston Adams, a California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

IL/RESEARCH                        1
                                                                                 09-55268
deliberate indifference to his dental needs in violation of the Eighth Amendment.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Sorrels v.

McKee, 290 F.3d 965, 969 (9th Cir. 2002), and we vacate and remand.

      The record does not indicate that the district court provided Adams with any

notice under Rand v. Rowland, 154 F.3d 952 (9th Cir. 1998) (en banc). Further,

the error was not harmless because it does not appear that Adams had recently

received a Rand notice in any other litigation, and the record does not disclose that

he had a complete understanding of the requirements of Federal Rule of Civil

Procedure 56. See id. at 961-62.

      Each party shall bear its own costs on appeal.

      VACATED and REMANDED.




IL/RESEARCH                      2
                                                                               09-55268